Dismissed and Memorandum Opinion filed July 28, 2011.

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-11-00290-CV

 
Richard Chuba, Appellant
V.
Riverside Inn, Appellee
 

On Appeal from the 113th
District Court
Harris County, Texas
Trial Court Cause No. 2010-47535

 
MEMORANDUM  OPINION
 
Appellant filed a notice of appeal without
designating a final judgment from which he is appealing.  According to the
clerk’s record, an order was signed on April 15, 2011, sustaining a contest to
his pauper’s oath.  According to the record filed with this court, no other
order has been entered in this case.
Generally, appeals may be taken only from final
judgments.  Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). 
Interlocutory orders may be appealed only if permitted by statute.  Bally
Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig.
proceeding).
There is no statute providing for an interlocutory
appeal of the court’s ruling on indigency for trial proceedings.  Lomax v.
Thomas, No. 14-08-00163-CV, 2008 WL 4308610, *1 (Tex. App.—Houston [14th
Dist.] Aug. 28, 2008, no pet.) (memo. op.). Thus, an order denying indigent
status may not be appealed before entry of final judgment.  In contrast, a
trial court’s indigency ruling pertaining to an already pending appeal is
appealable.  See In re Arroyo, 988 S.W.2d 737, 738–39 (Tex. 1998) (orig.
proceeding).
On June 27, 2011, notification was transmitted to the
parties of this court’s intention to dismiss the appeal for want of
jurisdiction unless appellant filed a response demonstrating grounds for
continuing the appeal on or before July 8, 2011.  See Tex. R. App. P.
42.3(a).  No response has been filed.
We are without jurisdiction over this appeal. 
Accordingly, the appeal is ordered dismissed.
 
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Anderson,
Brown, and Christopher.